

	

		III

		109th CONGRESS

		1st Session

		S. RES. 152

		IN THE SENATE OF THE UNITED STATES

		

			May 23, 2005

			Mr. Hagel (for himself,

			 Mr. Lugar, Mr.

			 Biden, and Mr. Reid)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Welcoming His Excellency Hamid Karzai, the

		  President of Afghanistan, and expressing support for a strong and enduring

		  strategic partnership between the United States and

		  Afghanistan.

	

	

		Whereas Afghanistan has suffered the ravages of war,

			 foreign occupation, and oppression;

		Whereas following the terrorist attacks of September 11,

			 2001, the United States launched Operation Enduring Freedom, which helped to

			 establish an environment in which the people of Afghanistan are building the

			 foundations for a democratic government;

		Whereas, on January 4, 2004, the Constitutional Loya Jirga

			 of Afghanistan adopted a constitution that provides for equal rights for full

			 participation of women, mandates full compliance with international norms for

			 human and civil rights, establishes procedures for free and fair elections,

			 creates a system of checks and balances between the executive, legislative, and

			 judicial branches, encourages a free market economy and private enterprise, and

			 obligates the state to prevent terrorist activity and the production and

			 trafficking of narcotics;

		Whereas, on October 9, 2004, approximately 8,400,000

			 Afghans, including nearly 3,500,000 women, voted in Afghanistan’s first direct

			 Presidential election at the national level, demonstrating commitment to

			 democracy, courage in the face of threats of violence, and a deep sense of

			 civic responsibility;

		Whereas, on December 7, 2004, Hamid Karzai took the oath

			 of office as the first democratically elected President in the history of

			 Afghanistan;

		Whereas nationwide parliamentary elections are planned in

			 Afghanistan for September 2005, further demonstrating the Afghan people’s will

			 to live in a democratic state, and the commitment of the Government of

			 Afghanistan to democratic norms;

		Whereas the Government of Afghanistan is committed to

			 halting the cultivation and trafficking of narcotics and has pursued, in

			 cooperation with the United States and its allies, a wide range of

			 counter-narcotics initiatives;

		Whereas the United States and the international community

			 are working to assist Afghanistan’s counter-narcotics campaign by supporting

			 programs to provide alternative livelihoods for farmers, sustainable economic

			 development, and capable Afghan security forces; and

		Whereas, on March 17, 2005, Secretary of State Condoleezza

			 Rice said of Afghanistan this country was once a source of terrorism; it

			 is now a steadfast fighter against terrorism. There could be no better story

			 than the story of Afghanistan in the last several years and there can be no

			 better story than the story of American and Afghan friendship. It is a story of

			 cooperation and friendship that will continue. We have a long-term commitment

			 to this country: Now, therefore, be it

		

	

		That the Senate—

			(1)welcomes, as an

			 honored guest and valued friend of the United States, President Hamid Karzai on

			 the occasion of his visit to the United States as the first democratically

			 elected President of Afghanistan scheduled for May 21 through 25, 2005;

			(2)supports a

			 democratic, stable, and prosperous Afghanistan as essential to the security of

			 the United States; and

			(3)supports a strong

			 and enduring strategic partnership between the United States and Afghanistan as

			 a primary objective of both countries to advance their shared vision of peace,

			 freedom, security and broad-based economic development in Afghanistan, the

			 broader South Asia region, and throughout the world.

			

